Citation Nr: 1614206	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a torn deltoid muscle of the left arm.

4.  Entitlement to service connection for tendonitis of the right shoulder.

5.  Entitlement to service connection for a lumbosacral spine disability.

6.  Entitlement to a rating in excess of 30 percent for residuals of an injury to the left humerus.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to May 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing before the undersigned in June 2011.  A transcript is in the record.  When this case was before the Board in June 2012, it was remanded for additional development of the record.

The RO denied service connection for a psychiatric disability in March 2000, and the Veteran did not file a timely appeal.  The December 2008 rating decision did not address finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001)

The issues of service connection for a psychiatric disability other than PTSD on a de novo basis, PTSD, a lumbar spine disability and tendonitis of the right shoulder, and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  By decision dated March 2000, the RO denied service connection for a psychiatric disability on the basis that it was not related to service.

2.  The evidence added to the record since the March 2000 determination provides a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

3.  The residuals of a left humerus injury are manifested by pain and limitation of motion.  There is no evidence of fibrous union.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A rating in excess of 30 percent for residuals of a left humerus injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5201 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March, June and September 2008, and September 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The June 2008 letter also complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA and private medical records have been secured, and he has been afforded adequate VA examinations.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  

A VA general medical examination was conducted in July 1989.  A psychiatric evaluation was normal.  

The Veteran was admitted to a VA hospital in January 1990, and presented with the chief complaint of wanting to stop using drugs.  It was noted he had no prior psychiatric history.  The diagnosis was multiple substance abuse.  

The Veteran was admitted to a VA hospital in March 1998.  He complained of depression and anxiety.  A history of a suicide attempt in 1994 was reported.  It was noted he had trouble with trusting health care workers.  He related a history of being a victim of childhood sexual abuse, and said he had been molested by a nurse and another time as an adult.  The diagnoses on discharge included alcohol and cocaine dependence, marijuana abuse, depression, anxiety and victim of abuse.  

The Veteran was hospitalized by the VA in December 1998 for visual hallucinations and suicidal ideation.  The diagnoses were alcohol and cocaine dependence, rule out schizophrenia, rule out substance-induced mood disorder and rule out substance-induced psychosis.

In December 1999, the Veteran stated he was having considerable problems with his mental health.  He described having problems sleeping for more than 10 years.  He said he "sees demons at night," that he "hears voices" and that he "thinks of violent things."  He exhibited significant preoccupation with sexual concerns and reported he had been molested by a cousin when he was five years old.  He also said he had been sexually harassed and molested by health care providers on three separate occasions.  It was indicated no official claims had been filed and it was difficult to verify whether any and/or all of these accusations were true.  The diagnoses were polysubstance abuse and rule out drug-induced delusions.  Also in December 1999, he had a positive screen for PTSD and depression.

VA outpatient treatment records show that the Veteran was noted to have a depressed mood in February 2000.  The diagnoses included schizophrenia, chronic paranoid type and PTSD.  Later that month, it was noted he was having paranoid and persecutory delusions and admitted to having auditory hallucinations.  He complained of flashbacks of childhood trauma.  The assessments were schizophrenia, chronic paranoid type and PTSD.

By rating decision dated March 2000, the RO denied service connection for a psychiatric disability on the basis that there was no evidence that his reported depression was related to service.  He was notified of this determination by a letter dated later that month, but did not file a timely appeal.  

The Veteran was admitted to a private hospital in April 2000 and reported he had been hearing voices telling him to stop taking his medications.  He also reported suicidal ideation.  It was noted he had been a VA patient for many years and was on psychiatric medications.  The admitting diagnoses were schizophrenia, chronic paranoid type, cocaine abuse/dependence and marijuana abuse/dependence.

On April 2003 VA hospitalization, it was noted the Veteran had a long history of mental illness, first diagnosed when he was nine years old when he had an experience of aliens visiting him.  

VA outpatient treatment records show that the Veteran was seen in April 2003 and it was noted he had fallen 12 days earlier resulting in a fracture of the distal left humerus with bone fragment pressing on the radial nerve with subsequent radial nerve palsy.  

Private medical records show the Veteran underwent an open reduction internal fixation of a left humerus fracture in May 2003.  

VA outpatient treatment records show that the Veteran was seen in November 2006 and it was noted his left arm pain was most likely related to a prior and old humerus fracture with complicated radial nerve praxia.  He had been having the symptoms since 2003.  

The Veteran was examined by the VA in July 2007.  It was reported he fractured his left arm in 2003 when he slipped and fell, and landed on his arm.  As a result of the fracture, he developed a left radial nerve palsy which caused numbness, burning pain and weakness in the left arm.  

The Veteran, through his then-representative, submitted a claim for service connection for an acquired psychiatric disability, to include PTSD, in June 2008.  It was noted he had been engaged in combat maneuvers in service and that while participating in these pressurized combat exercises, he developed anxiety and depression.  

A VA psychiatric examination was conducted in February 2013.  The examiner noted she reviewed the record, to include VA records and private records the Veteran brought to the examination.  The Veteran reported he had been molested by a cousin when he was five years old and by a nurse when he was hospitalized following hernia surgery in 1983.  He stated he had no lasting emotional problems from these abuse situations.  He claimed he was again abused while in service.  He related he told a sergeant, but nothing came of it.  He indicated his initial psychiatric contact was in 1996 following a pill overdose.  It was indicated there was a note from a VA nurse that in February 2013, the Veteran said his pain affected his mood.  The examiner noted a PTSD screen was negative in March 2012.  The diagnosis was schizophrenia, paranoid type.  The examiner opined that she could not resolve the question of whether a psychiatric disability was caused or aggravated by chronic pain from the Veteran's left shoulder condition.  She noted there was a discrepancy between what the Veteran stated on the examination and with the VA psychiatric records.  She noted the Veteran stated his pain caused depression, but in reviewing all psychiatric outpatient notes over the previous 12 months, psychiatrists had asked about depression, and the Veteran had said no.  She indicated that on mental status evaluation mood section, depression was not mentioned, and the Veteran's mood was euthymic, meaning he had a neutral mood.  The examiner added that in several notes, the Veteran indicated he had shoulder pain and that he was on shoulder medications, but there was nothing in the notes linking the left shoulder condition to the Veteran's psychiatric disability.  She also stated that the Veteran did not claim that his schizophrenia was caused or aggravated by his left shoulder disability and, since it had its onset six years after service, it was not caused by service.  

On VA examination of the shoulders in February 2013, the Veteran stated that since his injury in 2003, he was unable to lift his left arm all the way up.  He was not under treatment at that time.  It was noted the Veteran is right-handed.  He stated he had flare-ups that affected overhead lifting.  On examination, flexion of the left shoulder was to 90 degrees; and abduction was to 80 degrees.  Both movements were with pain.  The Veteran refused to perform repetitive use testing due to pain.  His functional loss was manifested by pain on movement and less movement than normal.  He had pain or tenderness to palpation and guarding of the left shoulder.  Muscle strength testing in the left shoulder was 5/5.  The shoulder was not ankylosed.  Hawkins impingement test, the empty can test and external rotation/infraspinatus strength test were positive on the left.  The Veteran was unable to perform the lift-off subscapularis test.  There was a history of mechanical symptoms such as clicking and catching.  The crank apprehension and relocation test was negative.  The Veteran had acromioclavicular joint arthritis, but no tenderness to palpation of the acromioclavicular joint.  The diagnoses were left humerus fracture status post open reduction internal fixation, residual healed scar, radial nerve palsy, osteoarthritis of the left shoulder and rotator cuff tear of the left shoulder.  The examiner indicated the left shoulder condition impacted his ability to work since he could not lift or put pressure on it.  

The examiner opined that it was less likely than not that the Veteran's neurological deficits in the left arm and hand and the torn deltoid muscle of the left arthritis are caused by or a result of the left humerus disability.  She noted the Veteran had neurological deficits on his left arm and hand which occurred after a radial nerve injury secondary to a left humerus fracture in 2003.  The physician observed that he was seen in the pain clinic in February 2000 for left shoulder pain, but there was no numbness.  On orthopedic consult in October 2001, the Veteran stated he felt a pop on the left shoulder as he was trying to pull up into a bunk bed.  Magnetic resonance imaging revealed a rotator cuff tear.  The examiner further noted that magnetic resonance imaging of the left shoulder in 1994 was negative.  


	New and material 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO denied service connection for a psychiatric disability in March 2000 includes private and VA medical records.  The additional evidence includes a diagnosis of schizophrenia.  The Board finds the evidence raises a reasonable possibility that the Veteran has an acquired psychiatric disability that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for an acquired psychiatric disability and is reopened.


	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is assigned for limitation of arm motion of the minor extremity to 25 degrees from the side.  When motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Other impairment of the minor extremity humerus warrants a 40 percent rating if there is fibrous union.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board acknowledges there is significant limitation of motion of the left shoulder.  The February 2013 VA examination demonstrated that flexion was to 90 degrees and abduction was to 80 degrees.  There was pain on both movements.  The 30 percent evaluation in effect contemplates that motion of the arm is limited to 25 degrees from the side, and the Veteran has considerably more range of motion than that.  There is no indication in the record the Veteran has fibrous union, which provides another basis on which a higher rating could be assigned.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the residuals of the Veteran's left humerus injury.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board acknowledges that the Veteran declined to perform repetitive use testing.  However, any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned for the left shoulder.

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion.  However, his own reports do not satisfy the schedular criteria for a higher rating for residuals of a left humerus injury.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for this disability.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's left humerus injury are encompassed by the schedular criteria for the rating now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter orf entitlement to a TDIU rating is addressed ion the remand.



ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disability other than PTSD is granted.

An increased rating for residuals of an injury to the left humerus is denied.


REMAND

The Board finds that further development is needed for proper adjudication of the claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran's June 2008 claim for service connection for a psychiatric disability, to include PTSD, was based on his assertion that he developed anxiety and depression due to his involvement in combat exercises.  

The Veteran has stated, in prepared statements and in his medical records, that he was sexually abused/molested both prior to and during service.  There are numerous psychiatric diagnoses of record, including depression, anxiety, schizophrenia and PTSD.  Following the February 2013 VA psychiatric examination, the examiner diagnosed schizophrenia, paranoid type and noted that a PTSD screen in February 2012 was negative, but did not specifically indicate whether the Veteran had PTSD.  

The Board observes that when a Veteran claims that PTSD is the result of a personal assault in service, regulations require that the VA comply with certain adjudicative procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(5).  There is no indication in the record that the Veteran has been provided the appropriate notice; he was not apprised of all types of evidence he may submit in support of his claim.  He was apparently sent a PTSD questionnaire in 2008, but it was not returned.  The Board also notes that while some of the Veteran's personnel records have been obtained, it does not appeal that all such records, to include all personnel evaluations, have been procured.

With respect to the claim for service connection for a low back disability, the service treatment records show the Veteran complained of back pain on several occasions.  It is significant to note that he had lumbar strain/spasm in August 1988.  When hospitalized by the VA for unrelated complaints in January 1990, the Veteran had complaints of back pain.  He again described lower back pain on a January 1992 VA examination.  The Board's June 2012 remand requested an examination to determine the etiology of the Veteran's low back disorder, and specifically directed the examiner to address his in-service complaints of back pain.  When examined by the VA in February 2013, the examiner stated that the service treatment records showed only treatment for mid and upper back pain and asserted, contrary to the record, that they showed no evidence of low back complaints.  

The Veteran also asserts service connection is warranted for a torn deltoid muscle of the right arm.  The June 2012 remand directed an examination to ascertain whether the Veteran's torn deltoid muscle was caused or aggravated by his service connected left humerus injury.  While the examiner concluded that it was less likely than not that the torn deltoid muscle was caused by the service-connected left shoulder condition, she failed to address aggravation.

In light of the examiner's failure to address the in-service low back strain, and whether a torn deltoid muscle in the left arm was aggravated by the residuals of the left humerus injury, additional development is warranted.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board acknowledges that the VA examiner stated in February 2013 that she was unable to determine the etiology of the Veteran's right shoulder condition without resort to speculation.  A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  While VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nonetheless, in Jones the Court did find that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why that is so, is inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific injury or disease in service could cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In light of the additional development required, the issue of entitlement to a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should advise the Veteran of the types of information and evidence necessary to substantiate a claim of service connection for a psychiatric disability, to include PTSD, based on a personal or sexual assault in service in accordance with 38 C.F.R. § 3.304(f)(5).

The Veteran must be asked to provide more specific details concerning his alleged stressor in service.  

2.  The AOJ should secure the Veteran's complete service personnel file, to include any performance evaluations.  Thereafter, the AOJ should make a formal determination as to whether there is credible supporting evidence of a stressor event in service.  

3.  If, and only if, a stressor event in service is deemed corroborated, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of his current psychiatric disability, and specifically whether he has a diagnosis of PTSD or any other psychiatric disability based on the corroborated stressor event in service.  Based on a review of the entire record and examination/interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a diagnosis of PTSD (or another acquired psychiatric disability) that is related to his service or the corroborated stressor event therein.  The examiner must explain the rationale for the opinion.  

4.  The record should be forwarded to the VA physician who provided the February 2013 medical advisory opinions regarding the etiology of the Veteran's low back disability and torn deltoid muscle of the left arm for a supplemental opinion.  With respect to the low back, the opinion should specifically address the fact the Veteran had a lumbar strain in service.  With respect to the torn deltoid muscle of the left arm, the opinion provider should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that it was caused or aggravated by the service-connected injury to the left humerus.  The VA physician should also explain why she was unable to provide an opinion regarding the etiology of the Veteran's right shoulder disability.  

If the physician who provided the February 2013 opinions is unavailable to provide the addendum, the record should be forwarded to another examiner for review and the opinions sought.  The consulting provider must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


